*178ORDER
The Disciplinary Review Board on May 12, 1998, having filed with the Court its decision concluding that STEVEN M. OLITSKY of NORTH CALDWELL, who was admitted to the bar of this State in 1976, and who was suspended from practice for a period of three months effective May 16, 1997, by Order of this Court dated April 23, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months consecutive to the previous three month suspension, for misconduct in three matters including violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), and RPC 1.5(b) (failure to prepare a written retainer agreement); and good cause appearing;
It is ORDERED that STEVEN M. OLITSKY is hereby suspended from the practice of law for a period of three months, effective August 16, 1997, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*179ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.